DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the velocities" in the last line.  There is insufficient antecedent basis for this limitation in the claim because only one velocity is determined.
Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of being dependent on claim 1.
Claim 4 recites the limitation "the velocities" in line 3.  There is insufficient antecedent basis for this limitation in the claim because only one velocity is determined in claim 1.
Claim 7 recites the limitation "the velocities" in 2.  There is insufficient antecedent basis for this limitation in the claim because only one velocity is determined in claim 1.
Claim 16 is written in a manner that makes the claim unclear as to what exactly is being claimed. The limitation “…instructions that when executed on the controller applies distances received from the time of flight sensor by storing the distances in the distance table, by applying the distances to initiate a transition between the user presence and user absence states, and upon initiating the transition by retrieving the distances from the distance table to determine a velocity of the object and applying the velocity to validate the transition before issuing a change of the user presence and absence state to the information handling system.” is a run-on sentence. It is very difficult to tell how many operations are being performed, and what steps are included in which operation being performed. The examiner suggests amending the claim in order to provide proper clarity as to the operations being performed.
	Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of being dependent on claim 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al US 20160054436 (hereinafter Lee).
Regarding claim 1, Lee discloses an information handling system (100, see figs. 1, 5, 6) comprising: 
a housing (see fig. 1, [0044]);
a processor disposed in the housing and operable to execute instructions that process information (110, see fig. 1, [0044]);
a memory disposed in the housing and interfaced with the processor, the memory operable to store the instructions and information (see fig. 1, [0044]. Inherent feature for storing instructions executed by the processor(s));
an embedded controller interfaced with the processor and operable to manage inputs provided from one or more input devices for communication to the processor (other processors other than controller 110, see fig. 1, [0044]);
a display interfaced with the processor and operable to present the information as visual images (140, see fig. 1, [0044]);
an infrared time of flight sensor disposed in the housing and configured to detect user presence and absence by illuminating an area proximate the display with an infrared source and sensing infrared light reflected by an object to determine a distance to the object (see fig. 1, [0044], [0057]); and
a proximity detection service executing on the processor and interfaced with the infrared time of flight sensor, the proximity detection service operable to disable presentation of visual images at the display in response to an infrared time of flight sensor user absence state detection and to enable presentation of visual images at the display in response to a user presence state detection (see fig. 1, [0056]-[0058], [0078]), the proximity detection service further operable to store distances detected by the time of flight sensor in association with a time flag at which each distance was detected, to compare the distances to determine a velocity associated with the object (determining how fast an object is moving (~velocity), which requires keeping a record of multiple distances (~storing distances), the distances been related to a time/period of time, see [0056]), and to validate a transition between the user presence and user absence states by reference to the velocities (determining how fast an object is moving (~velocity), which requires keeping a record of multiple distances (~storing distances), the distances been related to a time/period of time. Display apparatus may be turned on or operate with standby power based on a determination of how fast the detected object is moving, see [0056]-[0058], [0078]).
Regarding claim 2 as applied to claim 1, Lee further discloses wherein: 
the transition comprises a transition from the user absence state to the user presence state (see [0057]-[0058]); and 
the proximity detection service validates the transition to the user presence state when the velocity indicates motion toward the display (determining how fast an object is moving (~velocity), which requires keeping a record of multiple distances (~storing distances), the distances been related to a time/period of time. The sensing result of the infra-red sensor triggers enabling the display apparatus may be turned on or operate with standby power based on a determination of how fast the detected object is moving, see [0056]-[0058], [0078]).
Regarding claim 5 as applied to claim 1, Lee further discloses wherein: 
the transition comprises a transition from the user presence state to the user
absence state (see [0045]-[0048]); and
the proximity detection service validates the transition to the user absence
state when the velocity indicates motion away from the display (see [0045]-[0048], [0058], [0078]).
	Regarding claim 9 as applied to claim 1, Lee further discloses wherein the proximity detection service comprises logic executing in an integrated sensor hub of the processor (see [0045]-[0048]).
Allowable Subject Matter
Claims 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10, Lee et al US 20160054436 discloses a method for detecting user presence and user absence states at an information handling system, the method comprising:
monitoring proximate a display of the information handling system with an infrared time of flight sensor to detect the user presence and user absence states with distances to an object measured by the infrared time of flight sensor.
The instant invention discloses:
storing the distances in memory, each distance associated with a time at which the distance is measured;
applying the distances to determine velocities associated with the object; and
validating a transition between the user presence and user absence states with a vector of the velocities before altering operation of the information handling system in response to the transition.
	The above novel features, in combination with the other recited limitations in the claim, are not taught, suggested, or made obvious by Lee et al or any other prior art of record, alone, or in combination. 
	Claims 11-15 are allowed by virtue of being dependent on claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al US 20200251042 discloses an electronic shelf display apparatus.
Zuo et al US 20200227004 discloses a method for reducing power consumption of display panel and display device with low power consumption.
Stinson et al US 10,708,653 discloses entry presence detection for audio-video products and devices.
Zhang US 20190379779 discloses a control method, control device, and electronic device.
Oh et al US 9,176,559 discloses a display device using infrared sensor module and method of driving the same.
Song et al US 20150098174 discloses an infrared sensor for detecting proximity of a user’s head and deactivating a display module in response to said detection.
Cormier, Jr. et al US 20140333581 discloses capacitive proximity detection system and method.
Gold et al US 20060271287 discloses displaying images in a network or visual mapping system.
Cheng US 20040181702 discloses a method of saving power of computer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/           Primary Examiner, Art Unit 3648